Citation Nr: 0407661	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
respiratory dysfunction due to a chest wound.

2.  Entitlement to an increase in a 30 percent rating for 
residuals of a right shoulder wound.

3.  Entitlement to an increased (compensable) rating for 
residuals of a left shoulder wound.

4.  Entitlement to an increase in a 10 percent rating for 
residuals of a left leg wound.

5.  Entitlement to an increased (compensable) rating for 
residuals of a liver wound.

6.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision that, in part, granted an 
increased rating, from 20 percent to 30 percent, for 
respiratory dysfunction due to a chest wound.  This issue is 
the subject of the present Board decision.  

The RO also denied increased ratings for residuals of wounds 
of the right shoulder (currently rated 30 percent), left 
shoulder (0 percent), left leg (10 percent), and liver (0 
percent), and the RO also denied a TDIU rating.  These issues 
are the subject of the remand at the end of the present Board 
decision.

In February 2004, for good cause shown, the Board granted a 
motion to advance the veteran's case on the Board's docket.


FINDINGS OF FACT

The veteran's respiratory dysfunction due to a chest wound is 
manifested by impaired breathing, and results on recent 
pulmonary function studies include a forced expiratory value 
in one second (FEV-1) of 51 percent of predicted.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for respiratory 
dysfunction due to a wound of the chest are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The veteran served on active duty in the Army from April 1943 
to December 1944.  His service medical records show he 
sustained multiple shell fragment wounds in combat during 
World War II, including a chest wound.  He was discharged 
from service due to his wounds.

After service, the VA granted service connection for 
residuals of various wounds, including a chest wound with 
respiratory impairment.  A September 2002 RO decision granted 
an increased rating, from 20 percent to 30 percent, for 
respiratory dysfunction due to a chest wound.  

An October 2001 treatment report from M. Mitchell, M.D., 
notes the veteran had complaints of gradual increasing 
shortness of breath over the last several months.  X-rays of 
the chest revealed fibrotic changes in the right lower lung 
fields associated with thickening of the right pleura, and 
old fractured ribs on the right.  It also revealed a piece of 
shrapnel in the liver and another smaller piece of shrapnel 
in the external chest wall impacted against the rib cage.  
The report concluded with diagnoses of congestive heart 
failure, pulmonary fibrosis, hypertension, hypertensive 
cardiovascular disease, hyperlipidemia and old shrapnel 
wounds.  A June 2002 statement noted the veteran's complaints 
of dyspnea with exertion.  

An April 2002 treatment report from F. Morris, M.D., notes 
complaints of wheezing and shortness of breath.  Under social 
history, the report noted that the veteran was a retired 
barber.  Examination of the lungs revealed diminished breath 
sounds bilaterally.  The report concluded with diagnoses of 
dyspnea with periodic wheezing and particular problems while 
leaning forward suggestive of pulmonary hypertension; prior 
right lung surgery with volume loss on the right secondary to 
mortar injury; hypertension; and possible pulmonary 
hypertension.  A May 2002 treatment report noted that a 
pulmonary function test showed an forced vital capacity (FVC) 
of 62 percent predicted, FEV1 of 65 percent predicted, and a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO) of 115 percent predicted.  
Estimation of his pulmonary artery (PA) pressure by 
echocardiogram was 40 mmHg.  The report noted an impression 
of moderate airflow restriction with total lung capacity of 
58 percent predicted; moderate pulmonary hypertension with PA 
pressure of 40; dyspnea on exertion and hypertension.  

In September 2002, a VA medical examination was conducted.  
There was a large thoracotomy scar that was well healed with 
absent fourth rib.  The lungs were clear, and breath sounds 
normal.  There were no wheezes and no crackles.  The report 
concluded with diagnoses of status post right thoracotomy for 
shrapnel with residual restrictive lung disease, moderate and 
moderate obstructive component; moderately severe 
hypertension; congestive heart failure; and left ventricular 
dysfunction.

A VA examination for joints in March 2003 noted the veteran 
had moderate restriction of pulmonary function partly due to 
his war injury.  

An August 2003 report from Dr. F. Morris notes diagnoses of 
severe obstructive sleep apnea, history of lung injury in 
World War II, restrictive lung disease, coronary artery 
disease, and chronic shortness of breath on exertion.  A 
current pulmonary function test revealed a FVC of 46 percent 
predicted, an FEV1 of 51 percent predicted and a DLCO of 72 
percent predicted.  The doctor noted the veteran's complaints 
of shortness of breath with exertion.  



II.  Analysis

The veteran contends that an increase in the current 30 
percent rating is warranted for respiratory dysfunction due 
to a chest wound.  As to this particular claim, there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.   

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The RO has evaluated the appellant's service-connected 
respiratory dysfunction due to a chest wound as 30 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 6843.  
Under this code, pertaining to restrictive lung disease due 
to traumatic chest wall defect, etc., a 100 percent rating is 
warranted where FEV-1 is less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) is less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40-percent of predicted, or; the maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  A 60 percent rating is warranted 
where FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC 
is 40 to 55 percent, or; DLCO (SB) is 40- to 55-percent of 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is warranted where FEV-1 is 56 to 70 percent of 
predicted, or; FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) 
is 6 to 65 percent of predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6843.

Recent treatment reports note complaints of wheezing and 
shortness of breath.  A pulmonary function test in August 
2003 revealed findings which included an FEV1 of 51 percent 
of predicted.  Under Diagnostic Code 6843, this finding meets 
one of the alternative tests for a 60 percent rating for 
restrictive lung disease.  The evidence does not show the 
criteria for a rating greater than 60 percent for the lung 
condition.  The Board concludes that an increased rating to 
60 percent for respiratory dysfunction due to a chest wound 
is warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), has been considered in granting this benefit.   


ORDER

A higher rating of 60 percent for respiratory dysfunction due 
to a chest wound is granted.


REMAND

The remaining issues on appeal are entitlement to increased 
ratings for residuals of wounds of the right shoulder 
(currently rated 30 percent), left shoulder (0 percent), left 
leg (10 percent), and liver (0 percent), and entitlement to a 
TDIU rating.  

With regard to these claims, the Board notes that additional 
medical evidence (private medical records dated from 2000 to 
2003) was submitted by the veteran in late 2003 and early 
2004, and he has not waived initial RO consideration of these 
records.  Under the circumstances of the case, the RO should 
initially consider the additional evidence as to these 
issues.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).

The Board believes that further development of the evidence 
is warranted on the remaining increased rating claims, 
including obtaining updated treatment records and providing 
VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Furthermore, the Board has granted an increased rating to 60 
percent for the service-connected respiratory dysfunction due 
to a chest wound.  Given this change in circumstances, and to 
accord the veteran due process, the RO should readjudicate 
the TDIU issue.

Accordingly, these issues are remanded for the following 
action:

1.	The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him since 
February 2002 for problems with his 
shoulders, left leg, and liver.  The RO 
should then obtain copies of the related 
medical records that are not already in 
the claims folder.

2.  The RO should have the veteran 
undergo appropriate VA examinations to 
determine the current severity of 
service-connected residuals of wounds of 
the right shoulder, left shoulder, left 
leg, and liver.  The claims folder should 
be provided to and reviewed by the 
examiners.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the issues 
remaining on appeal, taking into account 
all the evidence submitted since the 
statement of the case.  If the claims are 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



